To prevail in her action, plaintiff was necessarily required to plead and prove negligence on defendant's part as a proximate cause of decedent's unfortunate accident. Recognizing this requirement, she claims that decedent, at the time and place of his injury, was not furnished a safe place to work; and that, as pointed out in the majority opinion, has for its bases three elements, viz., lack of guardrails, the necessity for closer spacing of the ties, i. e., 4 inches instead of 6 to 8 inches, and, lastly, the failure of defendant to provide the bridge crews with safety belts.
The record discloses, and the majority opinion admits, that defendant's evidence is "persuasive" that the bridge was built and maintained in conformity with the general standards of usage and custom among railroads operating in this territory. Among these are the Great Northern, the Soo Line, the Duluth, Winnipeg  Pacific, the Omaha, and the Duluth, Missabe  Iron Range. The evidence on this phase is not only "persuasive"; it is quite conclusive.
Under the provisions of the federal employers liability act, unless defendant was guilty of actionable negligence, liability cannot be fastened upon it. That has been decided in many caries, the latest coming to our attention being Tennant v. Peoria  Pekin Union Ry. Co. 321 U.S. 29, 32, 64 S. Ct. 409,411, 88 L. ed. ___, wherein the court held that upon plaintiff rested the duty of proving that defendant "was negligent and that such negligence was the proximate cause in whole or in part of the fatal accident." And, in addition, she "was required to present probative facts from which the negligence and the causal relation could reasonably be inferred." *Page 203 
The majority seems to derive much aid and comfort from what was said in Bailey v. Central Vermont Ry. Inc. 319 U.S. 350,351, 352, 63 S. Ct. 1062, 1063, 87 L. ed. 1444, 1446, asserting that the facts there shown are "strikingly similar" to those in the case at bar. A more complete recital of the facts in that case is deemed necessary. Bailey was and for some five years had been working for defendant as a section man. As such, the very nature of his work was "strikingly" dissimilar to that of a bridge carpenter or repairman, since the work of a section man is on the ground, while that of a bridge carpenter is, as his designation implies, aboveground. Bailey and other members of his crew were required to unload a car filled with cinders. This was pulled onto a bridge over a cattle pass so that the cinders could be dumped through the ties in the bridge floor, which was 18 feet above the ground. The available footing on the side of the car was only 12 inches in width, out of which space 8 or 9 inches were taken by a raised stringer. There was no guardrail. The cinders to be unloaded were in a hopper car. To unload, it was necessary to have one man go onto the bridge on the side of the car and there, while so standing in an obviously narrow and unsafe place, turn a nut, which set in motion a fast-revolving shaft. A heavy wrench some three feet in length was used to turn the nut and thereby "open the hopper" so that the contents would start to flow. This done, the "shaft spins," and the one handling the wrench must immediately "disengage the wrench or let go of it, lest he be thrown off balance or knocked down." Bailey was selected to do this job. He "certainly was unskilled and perhaps unfamiliar in the opening of hopper cars. No one had ever seen him open one." Usually this work was "performed by men older in point of service." It was while he was using this heavy wrench and while in the precariously narrow space on the bridge that the shaft began to "spin." Bailey's hurt caused his fall and the injuries from which he later died.
The facts and circumstances related clearly distinguish that case from this one. The place to which Bailey was assigned was new and strange to him, and so were the implements given him with *Page 204 
which to do the designated job. Obviously, the question of defendant's duty there to an uninstructed man of Bailey's type and training, in the circumstances shown, made its liability a jury issue.
More in point in its facts than the Bailey case is Hanson v. G. N. Ry. Co. 128 Minn. 122, 150. N.W. 380, affirmed,242 U.S. 615, 37 S. Ct. 211, 61 L. ed. 529. That case, too, involved a railroad's liability under the federal employers liability act to one of its employes, who had fallen from one of its bridges while doing certain repair work on it (128 Minn. 124,125, 150 N.W. 381):
"* * * The place was dangerous in no different way than is any place so high above solid earth that a false step or loss of balance may mean death or serious injury. It was plainly much less dangerous than many places where men are working every day. The master's duty as to furnishing a safe place is only to use reasonable care, and what is reasonable care depends much upon the particular circumstances. To hold that defendant was guilty of a breach of duty to its servants, because it did not floor over this triangular place in which men were occasionally required to stand while working, would be carrying the safe-place doctrine too far. We would next be asked to say that a contractor for the construction of a modern skyscraper must build platforms for the men who are fitting steel joints and girders high above the ground, or that a window washing concern must furnish its men scaffolding to use when doing their work. The danger in this case was inherent in the nature of the work, and we are not able to perceive how defendant could have removed or lessened this danger by any precaution it could take."
As to whether defendant here may be charged with negligence for failure to foresee that this bridge might prove to be an unsafe place for those of its employes required to work on it, the rule in Christianson v. C. St. P. M.  O. Ry. Co. 67 Minn. 94,97, 69 N.W. 640, 641, stated by Mr. Justice Mitchell, in the lucid and accurate language for which he is famous, strikes me as still good law:
"* * * the law is that if the act is one which the party ought, *Page 205 
in the exercise of ordinary care, to have anticipated was liable to result in injury to others, then he is liable for any injury proximately resulting from it, although he could not have anticipated the particular injury which did happen. Consequences which follow in unbroken sequence, without an intervening efficient cause, from the original negligent act, are natural and proximate; and for such consequences the original wrongdoer is responsible, even though he could not have foreseen the particular results which did follow."
It is easy after the event to look back, as does plaintiff's counsel, and conjure various theories upon which negligence might be predicated in any given case. Here it conclusively appears that all railroads in this area have adopted and put into common use this type of bridge. Those engaged in that kind of enterprise have found that it meets their needs and requirements. As I see the situation, no one can say with any degree of assurance that defendant failed to exercise reasonable care and foresight for the safety of its bridge carpenters. We should not grasp and adopt as controlling the vague and untried theories of some doctrinaire, who under the guise of book expertness thinks that in cases of this type, where men are engaged at work high above the ground, they should be provided with safety belts, parachutes, or, if such work be high above the water, with rubber rafts. The observation made by William Hazlitt in "The Ignorance of the Learned," written more than a century ago (1821), has so much of a ring of truth that even now its quotation may not be amiss: "The most sensible people to be met with in society are men of business and of the world, who argue from what they see and know, instead of spinning cobweb distinctions of what things ought to be."
I am not disposed to question the amount of plaintiff's recovery if there is adequate proof to make the question of defendant's negligence one of fact. All humane sympathies are with the grandmother, from whose hearth and home Clifford was so tragically snatched. The liability act might well have been so written as to impose liability upon the employer if the injury or death of the *Page 206 
employe was the result of his employment and suffered while so engaged. In other words, there should be compensation placed upon the industry irrespective of whether the employer's negligence entered into the picture. If this were a compensation case, there would in all likelihood have been no litigation. But we must take the law as the lawmakers have given it to us. That is why, with genuine reluctance, I feel compelled to dissent.
                    UPON APPLICATION FOR REARGUMENT.
On May 19, 1944, the following opinion was filed: